 
 
IB 
Union Calendar No. 8 
111th CONGRESS 1st Session 
H. R. 157 
[Report No. 111–22] 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Ms. Norton introduced the following bill; which was referred to the Committee on the Judiciary 
 
 
March 2, 2009 
Additional sponsors: Mr. Connolly of Virginia, Ms. Pingree of Maine, and Mr. Gutierrez 
 
 
March 2, 2009 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on January 6, 2009 
 
A BILL 
To provide for the treatment of the District of Columbia as a Congressional district for purposes of representation in the House of Representatives, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the District of Columbia House Voting Rights Act of 2009. 
2.Treatment of District of Columbia as Congressional district 
(a)In generalNotwithstanding any other provision of law, the District of Columbia shall be considered a Congressional district for purposes of representation in the House of Representatives in the One Hundred Twelfth Congress and each succeeding Congress. 
(b)Conforming Amendments Relating to Apportionment of Members of House of Representatives 
(1)Inclusion of single District of Columbia member in reapportionment of members among StatesSection 22 of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a), is amended by adding at the end the following new subsection: 
 
(d)This section shall apply with respect to the District of Columbia in the same manner as this section applies to a State. . 
(2)Clarification of determination of number of Presidential electors on basis of 23rd AmendmentSection 3 of title 3, United States Code, is amended by striking come into office; and inserting the following: come into office (subject to the twenty-third article of amendment to the Constitution of the United States in the case of the District of Columbia);. 
3.Increase in Membership of House of Representatives 
(a)Permanent Increase in Number of MembersEffective with respect to the One Hundred Twelfth Congress and each succeeding Congress, the House of Representatives shall be composed of 437 Members, including any Members representing the District of Columbia pursuant to section 2(a). 
(b)Reapportionment of Members Resulting From Increase 
(1)In generalSection 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a(a)), is amended by striking the then existing number of Representatives and inserting the number of Representatives established with respect to the One Hundred Twelfth Congress. 
(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to the regular decennial census conducted for 2010 and each subsequent regular decennial census. 
(c)Special Rules for Period Prior to 2012 Reapportionment 
(1)Transmittal of revised statement of apportionment by PresidentNot later than 30 days after the date of the enactment of this Act, the President shall transmit to Congress the most recent statement of apportionment submitted under section 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a(a)), revised to take into account this Act and the amendments made by this Act. 
(2)Report by clerkNot later than 15 calendar days after receiving the revised version of the statement of apportionment under paragraph (1), the Clerk of the House of Representatives, in accordance with section 22(b) of such Act (2 U.S.C. 2a(b)), shall send to the executive of each State a certificate of the number of Representatives to which such State is entitled under section 22 of such Act, and shall submit a report to the Speaker of the House of Representatives identifying the State (other than the District of Columbia) which is entitled to one additional Representative pursuant to this section. 
(3)Requirements for election of additional memberDuring the One Hundred Twelfth Congress— 
(A)notwithstanding the final undesignated paragraph of the Act entitled An Act for the relief of Doctor Ricardo Vallejo Samala and to provide for congressional redistricting, approved December 14, 1967 (2 U.S.C. 2c), the additional Representative to which the State identified by the Clerk of the House of Representatives in the report submitted under paragraph (2) is entitled shall be elected from the State at large; and 
(B)the other Representatives to which such State is entitled shall be elected on the basis of the Congressional districts in effect in the State for the One Hundred Eleventh Congress. 
4.Nonseverability of provisionsIf any provision of this Act, or any amendment made by this Act, is declared or held invalid or unenforceable, the remaining provisions of this Act and any amendment made by this Act shall be treated and deemed invalid and shall have no force or effect of law. 
5.Expedited Judicial ReviewIf any action is brought to challenge the constitutionality of any provision of this Act or any amendment made by this Act, the following rules shall apply: 
(1)The action shall be filed in the United States District Court for the District of Columbia and shall be heard by a 3-judge court convened pursuant to section 2284 of title 28, United States Code. 
(2)A copy of the complaint shall be delivered promptly to the Clerk of the House of Representatives and the Secretary of the Senate. 
(3)A final decision in the action shall be reviewable only by appeal directly to the Supreme Court of the United States. Such appeal shall be taken by the filing of a notice of appeal within 10 days, and the filing of a jurisdictional statement within 30 days, of the entry of the final decision. 
(4)It shall be the duty of the United States District Court for the District of Columbia and the Supreme Court of the United States to advance on the docket and to expedite to the greatest possible extent the disposition of the action and appeal. 
 
 
March 2, 2009 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed  
